DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: January 7, 2022.
Claims 1-15 are currently pending.  No claims have been amended, canceled or are new.

Response to Arguments
Claim Rejections under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 5-6, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Hyman (Reg#: 30139) on April 1, 2022.

The application has been amended as follows: 
Claim 1 lines 5-6 on page 2:
“… one elongate coil extending around a flexible support, each said magnetic transducer forming a loop surrounding the primary conductor;”
Claim 1 lines 7-8 on page 2:
“… at least one closure mechanism for the loops of the magnetic transducers the elongate coil of each magnetic transducer, …”
Claim 1 lines 10-11 on page 2:
“… a mechanical gap less than or equal to zero between the two ends of the elongate coil closing each loop, …”
Claim 1 lines 13-14 on page 2:
“… for each loop, an offset of one end of the elongate coil of the loop with respect to the other end of the elongate coil of the loop, …”
Claim 3 line 2 on page 2:
“… between the two ends closing the loop is less than five times …”
Claim 5 line 2 on page 3:
“… between two ends closing the loop, along the offset axis X, …”
Claim 14 lines 2-3 on page 4:
“… and at least two coils suitable for measuring the alternating current.”
Claim 15 line 2 on page 4:
“… suitable for measuring the direct current.”

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the argued claim limitations (see REMARKS pages 5-6) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“at least one closure mechanism for the loops of the magnetic transducers to hold two ends of the elongate coil of each magnetic transducer, while ensuring: a mechanical gap less than or equal to zero between the two ends of the elongate coil closing each loop, along a first elongation axis Y of the coils, said elongation axis Y being substantially tangent to said ends; for each loop, an offset of one end of the elongate coil of the loop with respect to the other end of coil of the loop, along an offset axis X different from the first elongation axis Y; a mechanical inversion of the offsets between the loops,” when used in combination with all other limitations of claim 1.
	Claims 2-15 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Kojovic discloses “Split Rogowski coil current measuring device and methods” (see 2008/0106254)
b)  Popovic et al. discloses “Current transducer for measuring an electrical current” (see 9535098)
c)  Haratani et al. discloses “Current sensor” (see 2011/0227560)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867